Citation Nr: 1437746	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-46 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for left wrist strain with degenerative changes prior to January 27, 2011, and a rating in excess of 10 percent thereafter.

2. Entitlement to an initial compensable disability rating for right wrist strain with degenerative changes prior to January 27, 2011, and a rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for left wrist strain and right wrist strain assigning each an initial 0 percent disability rating effective November 6, 2009.  In an April 2012 rating decision, the RO increased the Veteran's rating for left and right wrist strain with degenerative changes, each from 0 to 10 percent disabling, effective January 27, 2011.   

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record does not appear to raise a claim that the Veteran is no longer able to work due to his service-connected disabilities.  Thus, the issue of entitlement to a TDIU rating is not properly before the Board.  Id.


FINDINGS OF FACT

1. The Veteran's left and right wrist degenerative arthritis and painful motion existed at the time of his November 06, 2009, claim for service connection. 

2. Even when considering painful motion, each of the Veteran's wrist arthritis disabilities has been manifest with dorsiflexion in excess of 15 degrees and palmar flexion to 20 degrees without ankylosis of either wrist.




CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent for left wrist degenerative arthritis, but no greater, prior to January 27, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5215. 

2. The criteria for an initial rating of 10 percent for right wrist degenerative arthritis, but no greater, prior to January 27, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5215.

3. The criteria for a rating in excess of 10 percent for left wrist degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5214, 5215 (2013).

4. The criteria for a rating in excess of 10 percent for right wrist degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for left and right wrist degenerative arthritis represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a December 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the VA examinations of the Veteran's wrists in February 2010, January 2011, and May 2013 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an initial increased rating for left and right wrist strain with degenerative changes.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

This appeal arises from the rating decision that granted service connection for left and right wrist strain with degenerative changes.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings."  Id.

In rating musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2013), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59 (2013), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (explaining that VA must address the applicability of § 4.59 in claims involving joint disability whether or not the condition at issue is arthritis). 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain in itself is not limited motion and does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).

The Veteran's right and left wrists strain with degenerative changes are rated under Diagnostic Code 5215 and are thus rated under the criteria for limitation of wrist motion.  See 38 C.F.R. § 4.27.

Normal range of flexion and extension of the wrist is from 0 to 80 degrees of palmar flexion and 0 to 70 degrees of dorsiflexion (extension), with 0 degrees the point where the wrist is in line with the forearm.  See 38 C.F.R. § 4.71a, Plate I (2013).  Also of note, normal wrist ulnar and radial deviation is from 0 to 45 degrees and from 0 to 20 degrees, respectively.  Id. 

For wrist dorsiflexion less than 15 degrees a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  For wrist palmar flexion limited in line with the forearm (0 degrees) a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran has never been found to have ankylosis of the left wrist so a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013) is not warranted.

As there is some indication of arthritis in this case, for example in January 2011 VA examination assessment, the Board has considered the criteria for rating arthritis.  Both traumatic and degenerative arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  Id. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a 10 percent rating, but no greater, for the Veteran's left and right wrist degenerative arthritis prior to January 27, 2011, is warranted, but a rating higher than 10 percent is warranted for neither disability at any point. 

The Veteran was provided a VA examination in February 2010.  During the examination, the Veteran's left wrist could volar flex 45 degrees and dorsiflexion 30 degrees without pain.  He had 50 degrees of ulnar and 40 degrees of radial deviation without pain and had no change in range of motion, coordination, fatigue, endurance or pain level with repetitive motion repeated three times.  His right wrist could volar flex 50 degrees, dorsiflexion 60 degrees, 30 degrees of ulnar, and 15 degrees radial deviation.  Repetitive motion was repeated three times with no change in range of motion, coordination, fatigue, endurance or pain level.  The examiner diagnosed chronic strain in the right and left wrists.  Although the examiner noted he would obtain x-rays of the Veteran's wrists, there were no x-rays associated with the VA examination.  

The Veteran was provided another VA examination in January 2011.  The Veteran reported pain in both wrists and the use of Velcro braces.  Range of motion for the left wrist was dorsiflexion to 30 degrees, palmar flexion to 45 degrees, ulnar deviation to 50 degrees, and radial deviation to 40 degrees.  Range of motion testing for the right wrist was dorsiflexion to 60 degrees, palmar flexion to 50 degrees, ulnar deviation to 30 degrees, and radial deviation to 20 degrees.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing in either wrist.  He did complain of increased pain on repetitive motion testing of both wrists.  The examiner assessed based on x-ray evidence, the Veteran had mild degenerative changes in both wrists. 

The Veteran was afforded another VA examination in May 2013.  The Veteran's left wrist was dorsiflexion to 20 degrees, with pain beginning at 20 degrees, and palmar flexion to 40 degrees, with pain beginning at 40 degrees.  The Veteran's right wrist was dorsiflexion to 15 degrees, with pain beginning at 15 degrees, and palmar flexion to 20 degrees, with pain beginning at 20 degrees.  The Veteran did not have additional limitation in range of motion following repetitive testing, but had less movement than normal in both wrists and pain on movement.  The examiner noted the Veteran did not have ankylosis. 

Although the Veteran was not diagnosed with degenerative changes until his January 27, 2011, VA examination, resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran had arthritis at the time of the February 2010 examination.  The February 2010 VA examiner noted that x-rays were to be obtained of the Veteran's left and right wrists, but no such x-rays were associated with the examination.  X-rays during a subsequent VA examination in January 2011, found degenerative changes of both wrists.  Additionally, there is no contrary evidence to conclude the Veteran did not have arthritis at the time of the February 2010 examination.  As the Veteran has been diagnosed with arthritis and there is a finding of limitation of motion as evidenced by painful motion, a 10 percent rating for left and right wrist degenerative arthritis for the period prior to January 27, 2011, is warranted. 

Evidence from the VA examinations shows that the most severe limitation of motion is to 20 degrees of dorsiflexion and 40 degrees of palmar flexion for the left wrist and 15 degrees of dorsiflexion and 20 degrees of palmar flexion for the right wrist.  An assignment of greater than 10 percent is not warranted because the Board finds no evidence to show that the Veteran's left and right wrist degenerative arthritis approximates the schedular criteria for a higher rating for any period of time on appeal.  Since the Veteran does not have ankylosis, the maximum rating available for limitation of motion for the wrist is 10 percent.  No higher or separate rating under any other code is warranted. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the only service connected disabilities are left and right wrist degenerative arthritis, with symptoms of pain and limitation of motion.  The Veteran reported during his January 2011 VA examination that his wrist pain increases with any heavy lifting or push-ups.  This symptom is contemplated by the criteria already discussed, including application of 38 C.F.R. §§ 4.40, 4.45, and § 4.59.  As to the level of disability, the schedule provides for more compensation for limitation of function greater than that demonstrated in this case.  Therefore, the first element of the Thun analysis is not satisfied in this case and referral for extraschedular consideration is not warranted.

Accordingly, a 10 percent rating for left and right wrist degenerative arthritis is warranted for the period prior to January 27, 2011.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 10 percent rating for service-connected left wrist degenerative arthritis prior to January 27, 2011, is granted 

A 10 percent rating for service-connected right wrist degenerative arthritis prior to January 27, 2011, is granted.  

A rating in excess of 10 percent for left wrist degenerative arthritis is denied. 

A rating in excess of 10 percent for right wrist degenerative changes is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


